                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS


BOILERMAKER-BLACKSMITH                 )
NATIONAL PENSION TRUST and             )
JOHN FULTZ as Fiduciary,               )
                                       )
                      Plaintiffs,      )
                                       )
      v.                               )                Case No. 18-2467-JWL
                                       )
PSF INDUSTRIES, INC.,                  )
                                       )
                      Defendant.       )
                                       )
_______________________________________)


                           MEMORANDUM AND ORDER

       Plaintiffs are a multiemployer pension fund and its fiduciary (collectively, “the

Fund”), and defendant PSF Industries, Inc. (“PSF”) was an employer that contributed to

and then withdrew from the Fund. The Fund brought this suit to enforce PSF’s obligation

to make interim withdrawal liability payments to the Fund while the parties arbitrate PSF’s

ultimate liability, pursuant to the Multiemployer Pension Plan Amendments Act of 1980

(MPPAA), 29 U.S.C. §§ 1381-1461. On November 27, 2019, the Court rejected PSF’s

equitable defense as a matter of law and ruled that PSF was required to make the payments

requested by the Fund, and accordingly the Court awarded the Fund summary judgment

with respect to liability. See Boilermaker-Blacksmith Nat’l Pension Trust v. PSF Indus.,

Inc., __ F. Supp. 3d __, 2019 WL 6340064 (D. Kan. Nov. 27, 2019) (Lungstrum, J.).
       The Court ordered the Fund to file a motion seeking a determination of the specific

amount owed by PSF, see id. at *5, and the case presently comes before the Court for ruling

on that motion (Doc. # 31). For the reasons set forth below, the motion is granted in part

and denied in part. The Court denies the Fund’s request for an award that includes interest

on liquidated damages, as the applicable statute does not provide for such an award. The

remainder of the Fund’s request is granted. On or before February 28, 2020, the Fund

shall submit a revised Schedule A table for calculations through February 9, 2020, that

does not include interest on liquidated damages. The parties shall confer before that

submission; if PSF has a good faith objection to the revised calculation in accordance with

this opinion, it shall file its objection within seven calendar days after the Fund’s

submission.



       I.     Background

       PSF was an employer that contributed to the Fund, but it permanently ceased

making contributions to the Fund in 2017. The Fund sent PSF a demand letter, in which it

stated that PSF had triggered a complete withdrawal from the Fund pursuant to 29 U.S.C.

§ 1983; that the amount of PSF’s withdrawal liability was $16,551,038; and that PSF could

pay that amount according to a particular schedule beginning on a particular date. PSF

challenged that determination, the Fund responded, and the parties eventually initiated an

arbitration to decide the issue of PSF’s withdrawal liability, which arbitration is still

pending. PSF made one payment to the Fund, but it has not made all of the interim

payments demanded by the Fund. In this case, the Fund seeks payment by PSF of all of

                                            2
the demanded withdrawal liability plus other amounts pursuant to 29 U.S.C. § 1132(g)(2).

The Fund has now prevailed on that claim, and the Court must determine the amount of

the award to the Fund.



       II.    Analysis

       29 U.S.C. § 1451(b) provides that in an action to compel a payment of withdrawal

liability, an employer’s failure to make a timely payment shall be treated as a delinquent

contribution within the meaning of Section 1145. See id. 29 U.S.C. § 1132(g)(2) sets forth

the damages that a court “shall” award in a successful action by a plan to enforce Section

1145, including (1) the unpaid contributions; (2) interest on the unpaid contributions; (3)

the greater of the amount of interest and the amount of liquidated damages provided under

the plan; and (4) reasonable attorney fees and costs. See id. The Fund seeks an award that

includes damages from all four categories. PSF does not dispute that the Fund is entitled

to recover an award under Section 1132(g)(2). The Court addresses below the Fund’s

requests and PSF’s objections thereto.

              A.      Delay in Payment of Damages

       In its prior order, the Court stated that in response to the present motion, PSF could

re-raise any issue relating to the Court’s authority or discretion to waive interest or statutory

damages or attorney fees. See PSF, 2019 WL 6340064, at *5 n.5. In its present response,

PSF “urges the court to exercise its discretion to withhold an award of any statutory

damages until the Fund’s entitlement to the underlying withdrawal liability is established.”

The basis for that request is unclear, however. PSF notes only that the Fund will be in a

                                               3
position to refund any principal liability payments that it has collected if PSF prevails in

the ongoing arbitration. As the Court ruled in its prior order, PSF is required to make

payments even if the arbitrator has not yet made a decision, and PSF has not argued that

the Fund is not entitled to these amounts after securing summary judgment in this case. In

the prior briefing, PSF argued only that the equitable exception to the requirement to make

immediate liability payments should also apply to statutory damages, but the Court has

ruled that no such equitable exception applies in this case. PSF has not articulated any

basis for delay by the Court in awarding these damages. Accordingly, the Court rejects

PSF’s argument that statutory damages should not be awarded at this time.

       PSF has not objected to the Fund’s request for an order to the effect that PSF is legally

obligated to make all future interim withdrawal liability payments under the schedule attached to

the complaint unless the arbitrator rules otherwise. Therefore, the Court does so order.

               B.     Undisputed Amounts

       The parties agree that PSF made only the first principal payment of withdrawal

liability in accordance with the schedule set by the Fund. In its motion, the Fund calculates

that a total of $8,286,381.50 is due in principal for 25 outstanding payments, through the

latest monthly due date of February 9, 2020. PSF does not dispute this calculation or

oppose an award of this amount. Accordingly, the Court awards the Plan that amount for

unpaid principal withdrawal liability payments.

       The Fund also seeks a total of $134,270.50 in reasonable attorney fees and costs.

The Fund has supported this request with declarations and breakdowns of the hours worked

and the rates charged by its attorneys. PSF does not object to any portion of this request

                                                4
or dispute that these fees were reasonably incurred. The Court agrees that the attorneys’

hours and rates are reasonable and that the total fees were reasonably incurred.

Accordingly, the Court awards the Plan that amount in reasonable attorney fees and costs.

              C.      Potential Award of Double Interest

       Section 1132(g)(2) provides for an award in an amount equal to the greater of the

interest on the unpaid contributions and liquidated damages provided for under the plan

(with a cap of 20 percent). See id. The Fund requests an award of interest in excess of

$1.1 million and calculates liquidated damages to total approximately $860,000. Thus,

because that interest amount would exceed the liquidated damages amount, the Fund

requests a double award of interest, in accordance with Section 1132(g)(2).

       PSF appears to object to this request for double interest (instead of interest plus

liquidated damages) as a new request or changed position from the complaint and pretrial

order, in which the Fund claimed liquidated damages. The Court rejects this argument. In

the complaint, the Fund specifically cited this provision of the statute that allows recovery

of whichever amount is greater, and while it noted at that time that an award of liquidated

would yield the larger amount, it also reserved its right to adjust its calculations after

amounts had increased. The Fund made a similar reservation in the pretrial order. The

Court does not interpret the pretrial order as including a waiver by the Fund to its right to

the greater amount as set forth in the statute.

       Moreover, the result would be the same even if the Fund had failed to make any

possible claim to double interest in the pretrial order. Fed. R. Civ. P. 54(c) provides that a

final judgment “should grant the relief to which each party is entitled, even if the party has

                                                  5
not demanded that relief in its pleadings.” See id. The applicable statute in this case states

that the court shall award a prevailing plan the greater of the interest and liquidated

damages; thus, the Fund is entitled to an award of double interest in this case, even in the

absence of a prior claim for that relief. See In re Universal Serv. Fund Tel. Billing Practices

Litig., 2009 WL 435111, at *13-15 (D. Kan. Feb. 20, 2009) (Lungstrum, J.) (citing Rule

54(c) in allowing a post-trial claim for prejudgment interest), aff’d, 619 F.3d 1188 (10th

Cir. 2010). In addition, even if a formal claim were required, PSF can have suffered no

prejudice in light of the clear operation of the statute, and thus the Court would allow an

amendment of the pretrial order at this time to allow the claim. See id. (because the plaintiff

was entitled to interest as a matter of law, the defendant would suffer no prejudice from an

amendment of the pretrial order to state a claim for interest). Therefore, if the Fund’s

interest award exceeds the amount of liquidated damages, the Court will award the Fund

double interest in lieu of separate awards of interest and liquidated damages, in accordance

with the statute.

              D.     Interest Calculation

       Section 1132(g)(2) provides that “interest on unpaid contributions shall be

determined by using the rate provided under the plan.” See 29 U.S.C. § 1132(g)(2). In

calculating interest for this award, the Fund has used a rate of 12 percent, pursuant to the

plan’s rate for interest on unpaid contributions. PSF does not object to the use of that

interest rate, which the Court will apply here.

       In requesting an award, however, the Fund has calculated interest not only on the

unpaid principal amounts, but also on liquidated damages incurred on those unpaid

                                              6
amounts. In doing so, the Fund relies on a provision in the plan that provides for interest

on both unpaid contributions and liquidated damages. The Court concludes, however, that

Section 1132(g)(2) does not permit an award of interest on liquidated damages.1 The

statute provides for awards of “the unpaid contributions” and “interest on the unpaid

contributions,” and there is no provision for any other interest. See id. The statute also

provides for an award equal to the greater of the “interest on unpaid contributions” and

“liquidated damages provided for under the plan in an amount not in excess of 20 percent,”

and neither option includes interest on liquidated damages. See id. This interpretation is

supported by the statute’s 20-percent cap on liquidated damages, as a fund could effectively

exceed that cap by recovering both liquidated damages and interest on those damages. See

Carpenters Southwest Admin. Corp. v. Ekstrom Indus., 2009 WL 10671631, at *6 (C.D.

Cal. Nov. 25, 2009) (permitting award of interest on liquidated damages would effectively

allow a party to exceed the 20-percent cap); Bay Area Painters v. Alta Specialty, 2008 WL

114931, at *5 (N.D. Cal. Jan. 10, 2008) (same).

       Section 1132(g)(2) also allows an award of “such other legal or equitable relief as

the court deems appropriate.” See 29 U.S.C. § 1132(g)(2)(E). The Court declines to award

the Fund interest on liquidated damages under this provision, however, as Congress has

directly addressed the issue by providing specifically for interest on unpaid contributions


       1
        The Fund notes that PSF has not objected to an award of interest on the liquidated
damages. The Court has an independent responsibility, however, to make sure that it does
not exceed its authority to award damages under the statute. See, e.g., Carpenters
Southwest Admin. Corp. v. Unger Concrete Structures, LLC, 2008 WL 11338217, at *1
n.4 (C.D. Cal. Dec. 2, 2008) (raising this issue sua sponte in determining a default judgment
award under Section 1132(g)).
                                             7
and for liquidated damages without providing for interest on liquidated damages. See

Southwest Carpenters Pension Trust v. Paramount Scaffold, Inc., 2017 WL 8292772, at *7

(C.D. Cal. Feb. 7, 2017) (declining to award interest on liquidated damages under this

provision).

       The Fund’s only argument in support of this portion of the requested award is that

the plan allows for interest on liquidated damages in the event of unpaid contributions. The

Court’s authority, however, is circumscribed by the applicable statute. That statute states

that “interest on unpaid contributions” shall be determined by using the rate provided in

the plan; it does not state that damages may be awarded if allowed by the plan. See 29

U.S.C. § 1132(g)(2). The statute does not allow the interest requested by the Fund. See

Ekstrom, 2009 WL 10671631, at *6 (noting that the plaintiffs had cited no authority

indicating that the plan agreements could provide a greater remedy than that indicated in

Section 1132(g) or that Congress intended to provide such a remedy).

       The Fund has also cited two cases in which another judge of this district awarded it

damages under Section 1132(g) that included interest on liquidated damages. Each case

involved a default judgment, however, and in neither case did the court address whether

the statute permitted such an award. See Boilermaker-Blacksmith Nat’l Pension Fund v.

South Buffalo Elec., Inc., 2016 WL 2989291, at *1 (D. Kan. May 24, 2016); Boilermaker-

Blacksmith Nat’l Pension Fund v. A & B Welding & Constr., Inc., 2011 WL 5151965, at

*2 (D. Kan. Oct. 28, 2011). Thus, those cases are not helpful. The Fund has not cited any

instance in which a court affirmatively ruled that an award of interest on liquidated

damages was allowed under Section 1132(g)(2). On the other hand, at least four courts

                                             8
have addressed the issue and concluded that such an award is not permitted.               See

Paramount Scaffold, 2017 WL 8292772, at *7; Ekstrom, 2009 WL 10671631, at *6; Unger,

2008 WL 11338217, at *1 n.4; Bay Area Painters, 2008 WL 114931, at *5. The Court

agrees with these courts that Section 1132(g)(2) does not authorize an award of interest on

liquidated damages, and it therefore declines to award the Fund such damages.

       The Fund has not provided interest calculations that do not include interest on

liquidated damages. Accordingly, the Fund should submit a revised calculation of interest,

as set forth herein. Only then may the Court determine a proper award under Section

1132(g)(2)(B) and (C).

              E.     Liquidated Damages Percentage

       Because a revised interest calculation may affect the comparison with the liquidated

damages amount, the Court will address PSF’s objection to the Fund’s calculation of the

amount of liquidated damages. In making that calculation, the Fund has applied a rate of

10 percent for payments due through September 9, 2019 (payments 2 through 21) and a

rate of 12 percent for payments due after that date (payments 22 through 26 and future

payments), based on a policy change by the Fund’s board in September 2019. PSF does

not object to the use of the 10-percent rate, but it does object to the use of the increased

rate for the most recent payments. In arguing that the Fund should not be permitted to

increase this rate from 10 percent after the date of PSF’s withdrawal from the Fund and the

start of its withdrawal liability obligation, PSF relies solely on the recent case of National

Retirement Fund v. Metz Culinary Management, Inc., 946 F.3d 146 (2d Cir. 2020). That



                                              9
case is readily distinguishable, however, and does not support PSF’s objection to the use

of the increased rate in this case.

       In Metz, the plaintiff fund, in calculating the employer’s withdrawal liability, used

an interest rate assumption adopted after the employer’s withdrawal from the fund, with

the result that the employer’s liability was greatly increased. See id. at 148-49. The Second

Circuit held that the plan was instead required to use the interest rate assumption in effect

on the measurement date for the calculation of the withdrawal liability (the last day of the

year preceding the withdrawal). See id. at 152. The court relied heavily on the fact that

the fund had attempted to make a change that applied retroactively, which increased the

opportunity for unfair manipulation. See id. at 150-52. In this case, however, the change

in the liquidated damages rate has only been applied prospectively – the Fund has applied

the increased rate only to missed payments due after the date of the policy change. The

amount of any liability incurred before that date has not been affected; the change applies

only to liability for liquidated damages that PSF has incurred after that date by failing to

make liability payments (the amount of which has not been changed). Thus, the rationale

for the Second Circuit’s decision in Metz does not apply here. PSF could have avoided the

effect of the change simply by making payments as required.

       The Second Circuit relied in part on 29 U.S.C. § 1394(a), which states that “[n]o

plan rule or amendment . . . may be applied without the employer’s consent with respect to

liability for a withdrawal or partial withdrawal which occurred before the date on which

the rule or amendment was adopted.” See id. The Second Circuit noted that the statute

does not define “plan rule or amendment,” but it nevertheless applied this statute (and its

                                             10
legislative history) to the use of a different interest rate assumption by a fund’s actuarial

expert. See Metz, 946 F.3d at 150-51. Thus, the Court will assume that the Fund’s policy

change in this case could qualify as a “plan rule or amendment” for purposes of this statute.

Nevertheless, Section 1394(a) does not apply here because the amendment was not a

change “with respect to liability for a withdrawal.” Unlike the change in Metz, the change

here did not affect the amount of PSF’s withdrawal liability. As noted in Metz, the

legislative history reveals that Section 1394 was intended to prohibit the retroactive

application of a rule relating to withdrawal liability. See id. at 150-51 (citing H.R. Rep.

No. 96-869, pt. 2 at 30). The Fund’s prospective change of a rate that affects the amount

of damages in the event of missed payments is not the type of retroactive change prohibited

by the statute.2

       PSF has cited no other authority that would prohibit the prospective application of

the changed rate. Accordingly, the Court rejects PSF’s argument that the 10-percent rate

for liquidated damages should be applied for all missed payments. PSF has not otherwise

objected to the Fund’s calculation of liquidated damages. Therefore, the Court accepts the

Fund’s calculation of total liquidated damages through the February 9, 2020, payment date

to be $861,783.68. That amount will be compared with the Fund’s revised interest

calculation to determine the Fund’s award under Section 1132(g)(2)(C).




       2
         In addition, because this rate change does not fall within the scope of Section
1394(a), the notice requirement of 1394(b) does not apply here. See 29 U.S.C. § 1394.
                                             11
       IT IS THEREFORE ORDERED BY THE COURT THAT the Fund’s motion for a

determination of damages (Doc. # 31) is hereby granted in part and denied in part. The

Court denies the Fund’s request for an award that includes interest on liquidated damages.

The remainder of the Fund’s request is granted. On or before February 28, 2020, the Fund

shall submit a revised Schedule A table for calculations through February 9, 2020, that

does not include interest on liquidated damages. The parties shall confer before that

submission; if PSF has a good faith objection to the revised calculation in accordance with

this opinion, it shall file its objection within seven calendar days after the Fund’s

submission.



       IT IS FURTHER ORDERED BY THE COURT THAT defendant is obligated to

make all future interim withdrawal liability payments under the schedule attached to the complaint

unless the arbitrator rules otherwise.


       IT IS SO ORDERED.


       Dated this 21st day of February, 2020, in Kansas City, Kansas.


                                                    s/ John W. Lungstrum
                                                    John W. Lungstrum
                                                    United States District Judge




                                               12
